FILED
                            NOT FOR PUBLICATION                                NOV 23 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL IZELL SEALS,                               No. 13-16930

               Petitioner - Appellant,             D.C. No. 4:10-cv-03707-PJH

 v.
                                                   MEMORANDUM*
FRANCISCO JACQUEZ, Warden; BILL
LOCKYER,

               Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Michael Izell Seals appeals from the district court’s judgment dismissing his

28 U.S.C. § 2254 habeas petition. Pursuant to Anders v. California, 386 U.S. 738

(1967), Seals’s counsel has filed a brief stating that there are no grounds for relief,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. Seals filed pro se

supplemental briefs on July 14 and 15, and August 19, 2015, which we have

considered. No answering brief has been filed.

      Our independent review of the briefing and record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses that the certified issue provides no basis

for appellate relief, see Graves v. McEwen, 731 F.3d 876, 880-81 (9th Cir. 2013),

and we decline to expand the certificate of appealability to cover the uncertified

issues identified in Seals’s pro se briefing. See 28 U.S.C. § 2253(c)(2); 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      Counsel’s motion to withdraw is GRANTED.

      All other pending motions are denied.

      AFFIRMED.




                                          2                                    13-16930